Citation Nr: 0306721	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-01 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran engaged in combat with the enemy.

3.  The record contains no competent medical diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

In this case, VA's duties have been fulfilled.  First, VA 
must notify the veteran of evidence and information necessary 
to substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that information 
or evidence.  See 38 U.S.C. § 5103A; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In the present case, the veteran 
was informed of the evidence needed to substantiate his claim 
by means of the discussions in the May 2001 rating decision 
and the October 2001 Statement of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim for service connection.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunities to present evidence and argument in support of 
his claim.  In addition, letters from the RO, including those 
dated November 2000 and May 2001, advised the veteran of the 
provisions of the VCAA and explained the respective duties of 
the VA and the veteran in obtaining relevant evidence.  
Therefore, the Board finds that the rating decision, 
Statement of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the RO afforded the veteran a VA 
examination and considered a relevant VA clinical report.  
The veteran was also afforded a personal hearing before the 
Board.  At the veteran's personal hearing, he and his 
representative testified that the veteran had received no 
psychiatric treatment and that they had no additional 
evidence to submit in support of his claim.  Consequently, 
the record contains no treatment reports.

The Board acknowledges that the veteran has contended that 
his VA examination was inadequate.  The veteran testified, in 
essence, that he was a poor communicator and had minimized 
his symptoms.  A review of the examination report, however, 
discloses that the examiner closely interviewed the veteran 
and that he administered a variety of psychological tests to 
confirm the findings of the clinical interview.  The 
examination report indicates no difficulty with communication 
on the part of the veteran.  Therefore, the Board finds that 
the RO has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With regard to PTSD, 
however, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires current medical evidence 
establishing a diagnosis of the condition, presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence.  No further development or 
corroborative evidence will be necessary if the veteran's 
testimony is found to be satisfactory.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d),(f).  

In this case, the veteran was awarded the Combat Action 
Ribbon and the Board is satisfied that the veteran's 
submarine service during World War II constitutes combat with 
the enemy.  Therefore, the only remaining question is whether 
the record contains a competent diagnosis of PTSD related to 
the veteran's confirmed stressors.  In this respect, the 
record contains a VA outpatient note and a VA examination for 
consideration.  In October 2000, the veteran was screened for 
the PTSD program by a VA social worker.  The veteran was 
found to meet the diagnostic criteria for PTSD.  The report 
contains no further information.

At the January 2001 VA examination, the veteran reported that 
he had worked for the same corporation for over 45 years 
after his discharge from active service.  He had no 
difficulties maintaining employment and he was presently 
retired.  The veteran also indicated no psychological 
difficulties.  He was questioned intensively about symptoms 
of anxiety, depression, PTSD, and psychosis.  He indicated 
relatively normal levels of functioning in all domains of 
psychopathology.  The veteran had no problems with sleep or 
appetite, and had only normal everyday worries.  The examiner 
observed no indication of depression, anxiety, psychosis, or 
suicidal or homicidal ideation.  The veteran reported no 
intrusive memories of his war experience and stated that he 
had been able to cope adequately with the memories.  

The data from a battery of psychological testing were 
consistent with the interview in that they suggested an 
individual who was experiencing no psychological 
difficulties.  The veteran's scores showed an absence of 
depression and that he was not likely to meet the criteria 
for PTSD.  The examiner concluded that any interpersonal and 
occupational role problems were attributable to the veteran's 
advancing age and not to any psychological difficulties.  No 
psychiatric diagnosis was rendered.

At his personal hearing before the Board, the veteran 
testified that he had worked for essentially one employer 
from 1947 until his retirement.  He had raised a large family 
and worked long hours.  He believed that he may have kept 
busy to suppress memories.  The veteran's representative 
referred to former symptoms of nightmares, panic, and 
isolation.  The veteran stated that he now avoided crowds and 
had problems getting along with his family members.  He had 
received no psychiatric treatment since his outpatient 
assessment.  The veteran now performed volunteer work with 
veterans and had decided to file a claim for PTSD based upon 
a suggestion from another veteran.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against a grant of service 
connection for PTSD because the record contains no competent 
diagnosis of PTSD that complies with the Fourth Edition of 
the Diagnostic and Statistical Manual of Mental Disorders, 
1994 (DSM-IV).  See Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  In so deciding, the Board finds that the opinion of 
the VA examiner clearly outweighs that of the VA social 
worker.  The opinion of the VA examiner was rendered by a 
psychiatrist and was based upon a thorough clinical interview 
and extensive psychological testing.  The examiner described 
subjective complaints and objective findings in detail.  He 
provided sound medical reasoning for his finding that the 
veteran failed to meet the criteria for PTSD.  On the 
contrary, the VA clinical note consists of a conclusory 
statement and contains no indication of compliance with the 
DSM-IV.

The Board also finds that the opinion of the VA examiner is 
supported by the overall evidence of record.  The veteran has 
apparently functioned effectively both occupationally and 
socially throughout his lifetime.  He has identified 
essentially no former or current functional impairment and he 
receives no psychiatric treatment.  Accordingly, in the 
absence of a competent diagnosis of PTSD, the appeal is 
denied.


ORDER

Service connection for PTSD is denied.



_______________________________________
DAVID S. NELSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

